DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kambham (US PUB 2019/0123542), and in view of Sack (US PUB 2015/0130295).

With respect to claims 1 and 14, Kambham discloses a pyro igniter circuit comprising:  a shunt resistor (See [124] in figure 1 of Kambham) connected in series with a power line (See [122] in figure 1 of Kambham); an amplifier (See [106] in figure 1 of Kambham) having first (See [158] in figure 1 of Kambham) and second inputs (See [160] in figure 1 of Kambham) respectively electrically connected to first (See the side of [124] connected to [158] in figure 1 of Kambham) and second terminals of the shunt resistor (See the side of [124] connected to [160] in figure 1 of Kambham); a pyro igniter disconnect element (See [126] in figure 1 of Kambham) electrically connected to an output of the amplifier (See the connection of [126] to [106] via element [118] in figure 1 of Kambham) and configured to cut the power line (See [128] in figure 1 of Kambham) based on an ignition control signal received from the output of the amplifier (See [154] in figure 1 of Kambham); and a supervisory circuit (See [104] in paragraph [0031] of Kambham) electrically connected to a node (See the node connected to [158] in figure 1 of Kambham), the node being interconnected between the first input of the amplifier and the coupling resistor (See the node connected to [158] in figure 1 of Kambham), wherein the supervisory circuit is configured to: transmit a test signal to the node, the test signal having a pulse duration time below an igniter activation pulse time of the pyro igniter disconnect element and/or the ignition control signal (See paragraph [0031] in view of paragraph [0033] of Kambham), in response to the transmitted test signal, has an amplitude below an igniter activation amplitude of the pyro igniter disconnect element; and 20 receive a diagnostic response signal in response to the transmitted test signal (See paragraphs [0014], [0031], [0033] and [0039] of Kambham) but fails to disclose a coupling resistor electrically interconnected between the first input of the amplifier and the first terminal of the shunt resistor. However, Sack does disclose a coupling resistor electrically interconnected between the first input of the amplifier and the first terminal of the shunt resistor (See the coupling resistor connected to [20a] disclosed in figure 3 of Sack). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed by Kambham to include the feature disclosed by Sack because doing so ensures proper biasing of the amplifier circuit.
With respect to claim 2, the combination of Kambham and Sack discloses the pyro igniter circuit of claim 1, wherein the supervisory circuit is electrically connected to the output of the amplifier to receive the ignition control signal in response to the transmitted test signal (See paragraph [0031] in view of paragraph [0033] of Kambham in view of figure 1 of Kambham).
With respect to claim 3, the combination of Kambham and Sack discloses the pyro igniter circuit of claim 1, further comprising a first current sensor configured to: 
measure an electric current on an output line between the output of the amplifier and the pyro igniter disconnect element (See paragraph [0014] of Kambham); and transmit a first current signal as the diagnostic response signal indicative of the measured electric current to the supervisory circuit (See paragraphs [0014], [0031], [0033] and [0039] of Kambham).
With respect to claim 10, the combination of Kambham and Sack discloses the pyro igniter circuit of claim 1, wherein the supervisory circuit is configured to compare the received diagnostic response signal with the transmitted test signal (See paragraphs [0016] and [0028] of Kambham).
With respect to claim 11, the combination of Kambham and Sack discloses the pyro igniter circuit of claim 10, wherein the supervisory circuit is configured to generate a state signal based on the comparison of the received diagnostic response signal and the transmitted test signal (See paragraph [0020] and [0028] of Kambham).
With respect to claim 12, the combination of Kambham and Sack discloses a battery system comprising the pyro igniter circuit according to claim 1 and a plurality of battery cells electrically connected to the power line (See paragraphs [0013] and [0025] of Kambham).
With respect to claim 13, the combination of Kambham and Sack discloses an electric vehicle comprising the battery system according to claim 12 (See paragraphs [0013] and [0025] of Kambham).
With respect to claim 15, the combination of Kambham and Sack discloses the method of claim 14, further comprising receiving an ignition control signal as the diagnostic response signal from the output of the amplifier in response to the transmitted test signal (See paragraph [0031] in view of paragraph [0033] of Kambham in view of figure 1 of Kambham).
With respect to claim 16, the combination of Kambham and Sack discloses the method of claim 14, further comprising: measuring an electric current on an output line between the output of the amplifier and the pyro igniter disconnect element (See paragraph [0014] of Kambham) in response to the transmitted test signal; and transmitting a first current signal as the diagnostic response signal indicative of the measured electric current to a supervisory circuit (See paragraphs [0014], [0031], [0033] and [0039] of Kambham).


Allowable Subject Matter
Claims 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claim 4, the prior art of record neither shows nor suggests the combination of structural elements further comprising a second current sensor configured to: measure an electric current at the node in response to the transmitted test signal; and transmit a second current signal as the diagnostic response signal indicative of the measured electric current to the supervisory circuit.
With respect to claim 5, the prior art of record neither shows nor suggests the combination of structural elements wherein the pulse duration time is less 15 than 20 us.
Claims 6 and 7 depend from objected to claim 5 and are therefore also objected to.
With respect to claim 8, the prior art of record neither shows nor suggests the combination of structural elements wherein the pulse duration time of the test signal is below the igniter activation pulse time of the pyro igniter disconnect element, and the ignition control signal, in response to the transmitted test signal, has an amplitude above the igniter activation amplitude of the pyro igniter disconnect element. 
With respect to claim 9, the prior art of record neither shows nor suggests the combination of structural elements wherein the pulse duration time of the test signal is above the igniter activation pulse time of the pyro igniter disconnect element, and the ignition control signal, in response to the transmitted test signal, has an amplitude below an igniter activation amplitude of the pyro igniter disconnect element.
With respect to claim 17, the prior art of record neither shows nor suggests the combination of method steps comprising: measuring an electric current at the node in response to the transmitted test signal; and transmitting a second current signal as the diagnostic response signal indicative of the measured electric current to a supervisory circuit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858